In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐8006 
MICHAEL B. JOHNSON, individually and on behalf of all 
  others similarly situated, 
                                       Plaintiff‐Respondent, 

                                   v. 

PUSHPIN HOLDINGS, LLC, et al., 
                                              Defendants‐Petitioners. 
                      ____________________ 
                                      
   Petition for Leave to Appeal from the United States District Court 
          for the Northern District of Illinois, Eastern Division. 
               No. 13 C 7468 — Charles P. Kocoras, Judge. 
                      ____________________ 

     SUBMITTED MARCH 19, 2014 — DECIDED APRIL 9, 2014 
                 ____________________ 

   Before POSNER, ROVNER, and TINDER, Circuit Judges. 
     POSNER,  Circuit  Judge.  This  class‐action  suit,  which  had 
been  filed  in  an  Illinois  state  court,  accuses  Pushpin  Hold‐
ings (we can ignore the other defendants—owners and affil‐
iates  of  Pushpin  and  entities  alleged  to  have  been  acting  in 
concert  with  it)  of  having  violated  the  Illinois  Consumer 
Fraud Act, 815 ILCS 505/2, by operating as a debt collector in 
Illinois  without  an  Illinois  license,  as  required  by  225  ILCS 
2                                                        No. 14‐8006 


425/4,  and  also  of  having  committed  common  law  torts  of 
abuse of process and malicious prosecution in attempting to 
collect  debts.  Pushpin  removed  the  case  to  federal  district 
court under the removal provision of the Class Action Fair‐
ness  Act  of  2005,  28  U.S.C.  § 1453(b).  To  be  allowed  to  re‐
main and litigate in federal court, Pushpin was required by 
other provisions of the Act to show that the amount in con‐
troversy  in  the  litigation  exceeded  $5  million.  §§ 1332(d)(2), 
(6). The district court ruled that Pushpin had failed to show 
this, and ordered the case remanded to the state court from 
which it had been removed. Pushpin asks us for leave to file 
an  interlocutory  appeal  from  the  remand  ruling,  and  we 
have decided to grant that leave, as we are authorized to do 
by § 1453(c)(1). The petition and response, together with the 
record  in  the  district  court,  adequately  illuminate  the  dis‐
pute,  so  we  dispense  with  further  briefing  and  proceed  to 
the merits. 
    The class action complaint alleges that Pushpin filed in Il‐
linois courts some 1100 small‐claims suits, all fraudulent, but 
that  the  class  (which  consists  of  the  defendants  in  those 
suits)  seeks  “no  more  than  $1,100,000.00  in  compensatory 
damages and $2,000,000.00 in punitive damages,” and “will 
incur  attorneys’  fees  of  no  more  than  $400,000.00  in  prose‐
cuting  the  class  action  counts,”  and  therefore  “the  total 
amount  of  compensatory  damages  plus  punitive  damages 
plus attorney’s fees requested on behalf of all class members 
is no more than $3,500,000.00.” Of course $3.5 million is well 
below  the  $5  million  threshold  for  removal  of  a  state‐court 
class action to a federal district court under the Class Action 
Fairness Act. Class counsel wants the stakes to remain below 
that  threshold  so  that  the  suit  will  have  to  be  litigated  in 
state court, class counsel’s preferred forum. Pushpin argues 
No. 14‐8006                                                           3 


that the potential damages that class counsel could establish 
if the substantive allegations of the complaint are proved ex‐
ceed $5 million, and therefore the case should remain in fed‐
eral court. 
    One might suppose that whatever potential damages the 
class  might  have  sought,  remand  is  required  because  the 
complaint  forswears  any  claim  for  more  than  $3.5  million. 
The  district  judge  said,  however,  that  “once  the  proponent 
[of  removal,  and  hence  opponent  of  remand—Pushpin]  has 
plausibly  suggested  that  the  relief  exceeds  $5  million,  then 
the  case  remains  in  federal  court  unless  the  plaintiff  can 
show  it  is legally impossible to recover that  much.”  The term 
we’ve  italicized  appears  in  many  cases,  e.g.,  ABM  Security 
Services,  Inc.  v.  Davis,  646  F.3d  475,  478  (7th  Cir.  2011); 
Blomberg  v.  Service  Corp.  Int’l,  639  F.3d  761,  764  (7th  Cir. 
2011), as does the older formula that to prevent removal the 
plaintiff  must  demonstrate  to  a  “legal  certainty”  that  his 
claim is for less than the jurisdictional amount. E.g., St. Paul 
Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283, 289 (1938); 
Meridian  Security  Ins.  Co.  v.  Sadowski,  441  F.3d  536,  541  (7th 
Cir. 2006). Neither “legal impossibility” nor “legal certainty” 
seems  descriptive  of  what  is  after  all  just  a  party’s  commit‐
ment  not  to  seek  damages  above  an  amount  specified  by 
him,  whether  to  avoid  removal  or  for  some  other  reason. 
See, e.g., BEM I, L.L.C. v. Anthropologie, Inc., 301 F.3d 548, 552 
(7th Cir. 2002); Workman v. United Parcel Service, Inc., 234 F.3d 
998, 1000 (7th Cir. 2000); Bell v. Hershey Co., 557 F.3d 953, 958 
(8th Cir. 2009). A court can’t force a plaintiff to accept greater 
damages than he wants; and it might seem that class counsel 
in this case had made a commitment, in the passages that we 
quoted from the complaint, not to seek a judgment for more 
than $3.5 million. 
4                                                          No. 14‐8006 


     But  we  have  held  that  Illinois  law,  which  governed  the 
litigation before removal, requires, for such a commitment to 
be effective, that the plaintiff “fil[e] a binding stipulation or 
affidavit with the  complaint.”  Back Doctors  Ltd. v.  Metropoli‐
tan  Property  &  Casualty  Ins.  Co.,  637  F.3d  827,  831  (7th  Cir. 
2011); Oshana v. Coca‐Cola Co., 472 F.3d 506, 511–12 (7th Cir. 
2006). Actually all we can find in Illinois statutory and case 
law are statements that a plaintiff’s damages are not limited 
to the amount sought in the complaint, see 735 ILCS 5/2‐604; 
In  re  Estate  of  Hoellen,  854  N.E.2d  774,  785  (Ill.  App.  2006), 
which is not the same as saying that the amount can be lim‐
ited  only  by  binding  stipulation  or  affidavit.  But  what  at 
least  is  clear  is  that  an  unattested  statement  in  a  complaint 
won’t  do—and  the  plaintiff  in  this  case  failed  to  attach  a 
binding stipulation or affidavit (it’s unclear what the differ‐
ence  between  “binding  stipulation”  and  “affidavit”  is,  but 
it’s  irrelevant  in  this  case),  while  Pushpin  has  alleged  that 
there aren’t 1100 suits against members of the class but 1300 
and that the aggregate compensatory damages to which the 
class  may  be  entitled  are  not  $1.1  million  but  $3.3  million. 
These allegations, which if accepted push the total potential 
damages above the $5 million threshold, are as plausible as 
the plaintiff’s. 
     Even if there were a binding stipulation, there would re‐
main a question whether a named plaintiff (class representa‐
tive)  should  be  allowed  to  discard,  without  explanation  or 
notice  to  the  other  members  of  the  class,  “what  could  be  a 
major component of the class’s recovery,” merely to “ensure 
that  the  stakes  fall  under  $5  million.”  Back  Doctors  Ltd.  v. 
Metropolitan  Property  &  Casualty  Ins.  Co.,  supra,  637  F.3d  at 
830–31.  Class  counsel  doubtless  consider  it  a  sensible  trade 
in  this  case:  give  up  some  damages  in  exchange  for  being 
No. 14‐8006                                                           5 


able to litigate the case in what class counsel must believe is 
a  more  favorable  forum—otherwise  why  insist  that  their 
damages would not reach $5 million? Some members of the 
class,  however,  might  think  it  better  to  gamble  on  the  out‐
come of the suit if it is litigated in federal court than to give 
up what might be millions of dollars in damages. Or maybe 
not;  spread  over  more  than  1000  class  members,  an  addi‐
tional $1.5 million in damages (though it might be of course 
be more) would yield an average of less than $1500 in addi‐
tional  damages  per  class  member—much  less,  since  class 
counsel would take a big bite of the damages as an addition‐
al attorneys’ fee. 
   But  tugging  against  this  type  of  objection  to  obtaining  a 
remand in exchange for surrendering part of the class dam‐
ages  claim  is  the  lack  of  realism  in  thinking  that  the  class 
members  can  make  an  informed  decision  on  whether  the 
case should be litigated in federal or state court. What is re‐
quired  for  such  a  decision  is  an  expert  legal  judgment,  and 
that is something that class counsel can provide but not class 
members—at least in a case like this; for remember that the 
members  of  the  class  are  just  small  debtors  who  happen  to 
have been sued by Pushpin and many of whom, for lack of 
legal  sophistication  or  lack  of  resources  or  because  the 
amount  of  the  alleged  debt  was  too  small  to  justify  the  ex‐
pense of a lawyer, simply defaulted. 
    But however this issue should be resolved as an original 
matter, the Supreme Court has now resolved it for us in its 
year‐old  decision  in  Standard  Fire  Ins.  Co.  v.  Knowles,  133  S. 
Ct. 1345 (2013), seemingly unbeknownst to the parties in our 
case, as they have not cited it. The Court held that a stipula‐
tion  by  the  named  plaintiff  in  his  complaint—even  though 
6                                                        No. 14‐8006 


accompanied by an affidavit signed by him—if made before 
the  class  is  certified  doesn’t  limit  the  amount  of  potential 
damages that the class would be able to recover and so does 
not affect removability under the Class Action Fairness Act. 
Id. at 1349. What is surprising about the decision is that the 
Court’s opinion makes no reference to Arkansas law, the law 
under which the suit had been filed. If Arkansas limits dam‐
ages  by  a  procedural  rule,  the  limitation  would  not  affect 
removability under the Class Action Fairness Act; but if the 
limitation  is  substantive,  it  might.  See  the  opinions  (none  a 
majority opinion) in Shady Grove Orthopedic Associates v. All‐
state Ins. Co., 130 S. Ct. 1431 (2010). 
    The Court in Knowles also did not discuss the tradeoff be‐
tween class  counsel’s giving up a part of the class damages 
claim and, by doing so, being able to litigate in a forum be‐
lieved to be more favorable to the class. No matter; the Court 
has spoken and we are bound. 
    But  this  does  not  end  the  appeal,  because  class  counsel 
advance  another  ground  for  a  remand—the  Rooker‐Feldman 
rule:  that  the  Supreme  Court  is  the  only  federal  court  that 
can entertain an appeal from a decision by a state court. This 
may  seem  rather  a  desperate  argument,  since  if  the  default 
judgments stand, the amount of damages that the class seeks 
will  be  greatly  diminished.  But  remember  that  the  aim  of 
class  counsel  is  to  get  this  case  back  into  state  court,  and 
maybe there they’ll be able to get the default judgments set 
aside. No matter; for they’re wrong about the Rooker‐Feldman 
rule. (This is apart from the fact that it is disputed how many 
of the judgments were entered before removal—for what may 
have  happened  later  would  not  affect  federal  jurisdiction, 
Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 
No. 14‐8006                                                           7 


284 (2005); Back Doctors Ltd. v. Metropolitan Property & Casual‐
ty Ins.  Co.,  supra, 637 F.3d  at 830; Bergquist v.  Mann  Bracken, 
LLP, 592 F.3d 816, 818 (7th Cir. 2010), since federal jurisdic‐
tion  would  have  attached  at  the  time  of  removal.)  The  rule 
does  not  bar  a  federal  suit  that  seeks  damages  for  a  fraud 
that  resulted  in  a  judgment  adverse  to  the  plaintiff.  E.g., 
Nesses v. Shepard, 68 F.3d 1003, 1004 (7th Cir. 1995), and other 
cases  cited  in  Truong  v.  Bank  of  America,  N.A.,  717  F.3d  377, 
383–84  (5th  Cir.  2013).  Such  a  suit  does  not  seek  to  disturb 
the  judgment  of  the  state  court,  but  to  obtain  damages  for 
the  unlawful  conduct  that  misled  the  court  into  issuing  the 
judgment.  It’s  true  that  the  plaintiff  is  also  asking  that  the 
default  judgments  be  vacated,  and  that  is  relief  that  would 
violate the Rooker‐Feldman rule; but that claim can be rejected 
without affecting the damages claim. 
     What  we  are  left  with  to  guide  our  decision  is  that  the 
plaintiff did not irrevocably commit to obtaining less than $5 
million for the class, and Pushpin’s estimate that the damag‐
es  recoverable  by  the  class  if  it  prevails  on  the  merits  may 
well equal or exceed that amount may be reliable enough to 
preclude  remanding  the  case  to  the  state  court.  The  only 
ground  on  which  the  district  judge  rejected  Pushpin’s  esti‐
mate and so decided to remand the case was that most of the 
claims on behalf of the class are barred by the Rooker‐Feldman 
rule. That was a mistake; and the judge was also mistaken in 
saying  that  “there  is  a  strong  presumption  in  favor  of  re‐
mand”  when  a  case  has  been  removed  under  the  Class  Ac‐
tion Fairness Act. There is not. Back Doctors Ltd. v. Metropoli‐
tan  Property  &  Casualty  Ins.  Co.,  supra,  637  F.3d  at  830.  The 
judge  will  have  to  determine  anew  whether  the  amount  in 
controversy  reaches  the  statutory  minimum,  thus  barring 
remand, or does not, thus requiring remand. We don’t have 
8                                                  No. 14‐8006 


enough  information  to  be  able  to  make  that  determination 
ourselves. 
                                    REVERSED AND REMANDED.